Citation Nr: 1522602	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-24 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an earlier effective date for reinstatement of dependency and indemnity compensation (DIC) due to termination of remarriage by divorce.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.  He died in April 1979.  The appellant is his surviving spouse.



The appellant requested a Board hearing.  This was scheduled for a date in April 2015, but she did not appear or explain her failure to appear.  Her hearing request is deemed withdrawn.  See 38 C.F.R. 20.704(e) (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

The appellant's remarriage was terminated by divorce on January 10, 1988, and she filed a claim for reinstatement of DIC on October 3, 2007.  


CONCLUSION OF LAW

The criteria for reinstatement of DIC benefits prior to October 3, 2007, have not been met. 38 U.S.C.A. §§ 103, 1311, 5110 (West 2014); 38 C.F.R. §§ 3.55, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 103(d)(2)(A) of Title 38 of the United States Code provides for the reinstatement of VA benefits for a surviving spouse who has remarried if the remarriage has been terminated by death or divorce.  38 U.S.C.A. § 103(d)(2)(A); 38 C.F.R. § 3.55.

The effective date of the award of benefits to a surviving spouse based upon termination of a remarriage by death or divorce shall be the date of death or the date the judicial decree or divorce becomes final, if an application therefor is received within one year from such termination.  38 U.S.C.A. § 5110(l); 38 C.F.R. § 3.400(v)(4).

If a claim for reinstatement of DIC due to termination of a remarriage by divorce is not received within one year from such termination, the effective date of the award of benefits to a surviving spouse will be the date of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The commencement of the period of payment will be the first day of the calendar month following the month in which the award becomes effective under 38 U.S.C.A. § 5110.  38 U.S.C.A. § 5111.

In this case, the appellant's remarriage was terminated by divorce on January 10, 1988.  The appellant filed a claim for reinstatement of DIC on October 3, 2007.  Thus, the effective date of the award of benefits is October 3, 2007, with the commencement of payment beginning November 1, 2007, as the appellant did not file her claim within one year of the termination of her remarriage.  See 38 U.S.C.A. § 5110(l); 38 C.F.R. § 3.400(v)(4).

The appellant contends that she should be awarded benefits as of the date of the termination of her remarriage.  She argues that she was never told that benefits could be reinstated following the termination of a remarriage.  She has pointed to her limited proficiency in English.  The law is clear; however, that the effective date is dependent on the date of the appellant's application for reinstatement and there was no duty on VA's part to inform the appellant of her potential entitlement to benefits.  The appellant has been able to submit the current application for reinstatement and pursue her appeal, despite her limited language proficiency.  In short, there is no legal basis for reinstating the appellant's benefits prior to the date of her application for reinstatement.

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).


ORDER

Entitlement to an earlier effective date for reinstatement of DIC due to termination of remarriage by divorce is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


